Citation Nr: 0600414	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  98-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, as due to service-connected bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, as due to service-connected bilateral foot 
disorder.

3.  Entitlement to an increased evaluation for right foot 
hallux varus with digit contraction, currently rated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for left foot 
hallux abducto-valgus with digit contraction, currently rated 
as 20 percent disabling


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1953 
to March 1956.

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Togus, Maine (RO) for additional 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral foot disorder 
has aggravated her bilateral hip disorder.

2.  The veteran's service-connected bilateral foot disorder 
has aggravated her bilateral knee disorder.

3.  The veteran's service-connected right foot hallux varus, 
with digit contraction, shows severe impairment.

4.  The veteran's service-connected left foot hallux abducto-
varus, with digit contraction, shows severe impairment.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder is aggravated by the veteran's 
service-connected bilateral foot disorder.  38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  A bilateral knee disorder is aggravated by the veteran's 
service-connected bilateral foot disorder.  38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

3.  The criteria for a 30 percent disability rating for 
service-connected right foot disorder have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).

4.  The criteria for a 30 percent disability rating for 
service-connected left foot disorder have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case with regard to the issues of 
entitlement to service connection, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issues involving the veteran's claims for 
service connection for a bilateral hip and bilateral knee 
disorder.  This is so because the Board is taking action 
favorable to the veteran by granting service connection for 
the disorders at issue.  As such, this decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With regard to the issues of entitlement to increased ratings 
in this case, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2002 and April 2005, the RO sent the veteran letters, 
in which she was informed of the requirements needed to 
establish an increased rating.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence she should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The evidence on file includes the veteran's service 
and post-service medical records, including numerous VA 
examinations.  The Board knows of no available pertinent 
evidence not currently on file.  The veteran has not 
identified any pertinent evidence that is not currently on 
file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, and in light of the decisions 
herein, finds that the development of the claim has been 
consistent with the provisions of the law. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Secondary Service Connection Claims

Law And Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  In Allen, the 
Court explained that it was using the terms "aggravation" 
and "aggravated" as general terms referring to any increase 
in disability.  Id. at 445.  In Allen, the Court also held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id. 
at 448.

Analysis

It has been contended by and on behalf of the veteran that 
her bilateral hip and knee disorders were either caused or 
aggravated by her service-connected bilateral foot 
disability.  

A review of the medical evidence on file reveals evidence 
both for and against a causal connection between the 
veteran's service-connected bilateral foot disability and 
bilateral hip and knee disorders.  The adverse evidence 
consists of an August 2002 VA opinion.  The examiner in 
August 2002 diagnosed congenitally faulty tracking of the 
knee caps with bilateral chondromalacia patella and normal 
hips.  It was concluded that the veteran's bilateral knee, 
hip, and ankle problems had not been affected by her service-
connected bilateral foot disorder or her unbalanced gait.  

The medical evidence that supports the veteran's claim 
consists of an April 1997 opinion from S.M. Chase, D.O., a 
May 1997 VA opinion, and an August 2005 VA opinion.  Dr. 
Chase concluded that the veteran's symptoms of knee and hip 
pain stem from her foot problems.  The examiner concluded in 
May 1997 that probably about 25 percent of the veteran's hip 
and knee pain was due to her altered gait.  The examiner in 
August 2005 diagnosed degenerative joint disease of the knees 
and early degenerative joint disease of the hips and 
concluded that the veteran's service-connected bilateral foot 
disorder had aggravated her bilateral hip and knee disability 
approximately 50 percent.  The rationale for this opinion was 
that the alteration of the stress pattern on the weight-
bearing joints due to her altered gait caused by the service-
connected bilateral foot disorder led to increased 
musculoskeletal disability, including of the hips and knees.  

After a review of the medical opinions of record, the Board 
concludes that, because there are more opinions in favor of 
the veteran's service-connection claims and because the 
August 2005 opinion provides a supporting rationale, the 
preponderance of the nexus evidence is in favor of the 
veteran's claims that she has bilateral hip disability and 
bilateral knee disability that were aggravated by her 
service-connected bilateral foot disorder.  Accordingly, 
service connection for that part of the veteran's bilateral 
hip and knee disorders that is aggravated by her service-
connected bilateral foot disability is warranted.  

Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's bilateral foot 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Schedule provides for a 10 percent evaluation for foot 
injuries that are productive of moderate disability; a 20 
percent evaluation for foot injuries that are productive of 
moderately severe disability; and a 30 percent evaluation for 
foot injuries that are productive of severe disability.  With 
actual loss of the foot, assignment of a 40 percent 
evaluation was provided by the Schedule.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

Analysis

In August 2005, a VA examiner reported marked hallux valgus 
of the left foot, hallux rigidus of the right foot, and x-ray 
changes.  The VA examiner concluded that these findings 
resulted in severe impairment of each foot, but not in actual 
loss of use of either foot.  Consequently, an increased 
rating of 30 percent for each foot is warranted under 
Diagnostic Code 5284, which is the maximum rating for 
impairment of the foot without loss of use.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), 
whether or not they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that a 
rating in excess of 30 percent is not warranted for either 
foot under Diagnostic Code 5276 because the veteran does not 
have acquired bilateral flatfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).  A rating in excess of 30 
percent is also not warranted under Diagnostic Code 5278, for 
claw foot, because although the veteran's 2nd, 3rd, and 4th 
toes on her right foot were clawed on examination in August 
2005, she does not have the criteria required for a 50 
percent evaluation under this code, including all toes hammer 
toes and very painful callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2005).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
case, the RO referred these issues to the Director, 
Compensation and Pension Service.  In a decision dated in 
June 2005, the Director found that based on a review of the 
evidence of record, an extra-schedular evaluation was not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's service-connected right foot disorder and 
left foot disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection on a secondary basis for that part of 
right and left hip disorders which is aggravated by service-
connected bilateral foot disability is granted.  

Service connection on a secondary basis for that part of 
right and left knee disorders which is aggravated by service-
connected bilateral foot disability is granted.

An increased evaluation of 30 percent for service-connected 
right foot disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An increased evaluation of 30 percent for service-connected 
left foot disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


